Citation Nr: 0920905	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  06-28 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active military service from February 1966 to 
February 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating determination by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
February 2009, the Veteran testified before the undersigned 
Veterans Law Judge in Waco, Texas; a transcript of that 
hearing is of record.


FINDING OF FACT

The Veteran's back injury in service was acute and 
transitory, and a continuing disability was not then present.  
His current lumbar spine disability was not present in 
service or within one year of his discharge from service, and 
is not attributable to any injury during service.


CONCLUSION OF LAW

A lumbar spine disability was not incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159,  3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Law and Regulations for Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
chronic disease such as arthritis manifests to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2008).  The benefit of the doubt rule is 
inapplicable when the evidence preponderates against the 
claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).




Factual Background and Analysis

The Veteran asserts that his currently diagnosed lumbar spine 
disability is the result of an injury during service.  
Service treatment records (STRs) show that in January 1967 he 
was treated for complaints of back pain radiating to the left 
leg with numbness.  Although March and April 1967 clinical 
entries indicate lumbar lordosis, x-rays of the sacroiliac 
joints were normal.  In April 1967, he was placed on physical 
profile for 30 days for chronic lumbosacral strain.  A July 
1967 entry shows continued complaints of lumbar pain and 
weakness in the posterior aspect of the right thigh.  There 
was some scoliosis with slight convexity to the left.  The 
diagnosis was chronic low back syndrome.  At his separation 
physical in January 1968 there were no significant findings 
or lumbar spine diagnosis recorded.  Moreover given the 
opportunity to identify any history or symptoms associated 
with the in-service injury, the Veteran reported no pertinent 
complaints.  As a result, the STRs do not affirmatively 
establish that a chronic lumbar spine disability had its 
onset during military service. 

Rather, the evidence tends to establish that the Veteran 
developed his current lumbar spine disability several years 
after his separation from active service, as there are no 
medical records immediately subsequent to service that 
contain a current diagnosis.  Although the Veteran has 
reported receiving treatment from a private physician in 
1970, those records are unavailable.  Thus, the claims folder 
is devoid of any treatment records or other medical documents 
pertaining to his claimed back disability until 2005, when he 
was evaluated for ankylosing spondylitis and radiculitis.  At 
that time the Veteran reported a 40 year history of chronic 
low back pain.  It is also noted the Veteran initially filed 
for VA benefits in February 2005, several decades after 
service.  A March 2007 MRI of the lumbar spine showed mild 
degenerative facet disease at L4-5 and L5-S1.  However, no 
examiner has indicated that these findings first began during 
military service, or within a year thereafter.  

In this case, the presence of back problems in 2005, 37 years 
after he completed service in 1968 is itself evidence which 
tends to show that any back injury during service did not 
result in any chronic or residual disability.  Evidence of a 
prolonged period without medical complaint must be considered 
as a factor, along with other factors concerning the 
Veteran's health and medical treatment during and after 
military service, which rebuts continuity of an injury.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

A VA examination was conducted in February 2007.  The 
examiner reviewed the claims file in its entirety, and 
provided a detailed history of service and post-service 
symptoms, and reviewed previous clinical findings.  He 
referred to the service records which showed the Veteran was 
seen repeatedly between January and July of 1967 for back 
pain.  X-rays taken at the hospital were negative.  He was 
treated with muscle relaxants and a 30-day profile as well as 
physiotherapy.  Since then he has had intermittent low back 
pain which has progressed in severity.  The examiner noted 
there was no diagnosis of a chronic back disorder at the time 
of service discharge or in the immediate time after.  The 
Veteran stated that he made two attempts to seek treatment 
from the VA in 1970, but was unsuccessful.  Since then he has 
been followed by his private physician.  He had a hip 
replacement two years prior and at that time X-rays of his 
low back showed degenerative changes.  The clinical 
impression was chronic lumbosacral strain with back pain, 
occasionally radiating to the left leg.  The examiner 
concluded that it was less likely than not that the current 
lumbosacral strain was an expression of the back sprain that 
he sustained in service in 1967.  This VA examination report 
provides an opinion, consistent with the Veteran's medical 
history and uncontroverted by any other medical evidence of 
record. 

The only other evidence submitted in support of the claim 
consists of lay statements and the Veteran's testimony given 
at two personal hearings, one before a hearing officer at the 
RO in January 2007 and another before the undersigned 
Veterans Law Judge in February 2009.  During both hearings he 
essentially reiterated previously submitted information 
consistent with history and complaints made during the course 
of this appeal.  

As to his assertions that he sustained a back injury in 
service, the Board notes that the Veteran can attest to 
factual matters of which he had first-hand knowledge, e.g., 
acute back injury and back pain.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  Additionally, as 
noted above, the service treatment records show complaints of 
and treatment for symptoms of the lower back.  

Lay statements may be competent to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  However, the fact that a condition or 
injury occurred in service alone is not enough; there must be 
a current disability resulting from that condition or injury.  
In this case, the Veteran's lower back disability is not the 
type of disorder wherein his lay statements are competent to 
establish the requisite nexus to service.  The resolution of 
issues that involve medical knowledge, such as the diagnosis 
of a disability and the determination of medical etiology, 
requires professional evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  The single competent medical 
opinion in the record found that there was no medical basis 
for holding that the current lumbar spine disability was 
incurred in service.  Moreover, the Veteran has not brought 
forth or identified any competent evidence which would 
establish a nexus between his lumbar spine disability and 
service.  

In short, the Veteran's statements are not competent and 
credible; thus, they are of little probative value.  The 
greater probative weight is placed on (1) the Veteran's STRs, 
which show that any pertinent back complaints or injuries he 
may have experienced during service were not considered 
chronic, as discharge examination was normal; (2) the post-
service medical reports which are silent for any complaints 
or treatment for many years after the Veteran's separation 
from service; (3) the receipt of the Veteran's claim for 
benefits in 2005, many years after service; and (4) the 2007 
VA medical opinion based on review of the Veteran's 
subjective history, physical examination, and claims file, 
which finds that his current disorder is not service-related.  
Owens v. Brown, 7 Vet. App. 429 (1995) (opinions offered by 
examiners based on a review of all the evidence on file is 
considered to be an important factor in reaching an informed 
opinion).  

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 2002).


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

In a letter dated in March 2005, the RO informed the Veteran 
of its duty to assist him in substantiating his claim under 
the VCAA, and the effect of this duty upon his claim.  
Although it is no longer required, the Veteran was also asked 
to submit evidence and/or information in his possession to 
the RO.  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, supra, 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the Veteran in proceeding with the present decision.  Since 
the claim is being denied, any such questions are moot.  
Moreover, he has not demonstrated any error in VCAA notice, 
and therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  Thus, the Board 
concludes that all required notice has been given to the 
Veteran.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  His in-service and 
pertinent post-service treatment reports are of record and 
the RO obtained VA examination in 2007.  All obtainable 
evidence identified by the Veteran relative to the claim has 
been obtained and associated with the claims file, and 
neither he nor his representative have identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, supra.

VA has satisfied its duty to assist the Veteran in apprising 
him as to the evidence needed, and in obtaining evidence 
pertinent to his claim under the VCAA.  No useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Court has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  


ORDER

Service connection for residuals of a back injury is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


